Citation Nr: 1126139	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.	Entitlement to service connection for a right hip disorder, to include as secondary to service-connected knee disabilities.  

2.	Entitlement to service connection for a back disorder, to include as secondary to service-connected knee disabilities.  

3.	Entitlement to an evaluation in excess of 10 percent for right knee strain with subluxation of the right patella and joint space narrowing.

4.	Entitlement to an initial evaluation in excess of 10 percent for right knee patellar instability and laxity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1987 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Board video hearing at the RO in Lincoln, Nebraska in May 2011.  The Veteran also had a hearing with a Decision Review Officer in February 2010.  These transcripts have been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.	The Veteran's back disorder is not related to a disease or injury incurred in-service and was not caused or aggravated by a service-connected disability.

2.	The Veteran's right knee strain is manifested by symptoms of pain with flexion limited to 85 degrees.  There is no evidence of ankylosis, cartilage problems, or impairment to the tibia or fibula.

3.	The Veteran's subluxation or instability of the right knee is manifested by patellar instability with laxity of the medial patellofemoral ligament.


CONCLUSIONS OF LAW

1.	A back disorder was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	The criteria for a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

3.	The criteria for a rating in excess of 10 percent for subluxation or instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in July 2009.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in July 2009.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in August 2009 for his back disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to his increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2009 and March 2010 for his right knee claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr, supra.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

The Veteran contends that his back disorder is the result of his service-connected right knee disabilities.  For this reason, he believes his claim of service connection should be granted.

The Veteran's claim will also be considered on a direct basis to accord his every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran was afforded a medical examination at entrance to service in October 1986.  At his entrance examination there were no defects of the spine noted and the Veteran was found to be qualified for enlistment.  Also on his self reported Report of Medical History the Veteran did not indicate he had any back problems.  The Veteran was also afforded a medical examination at separation from service in October 1990 and again the examiner found no defects of his spine.  The Veteran also reported no back pain on his Report of Medical History.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with back problems.  The lack of findings of record weighs against the Veteran's assertion that she suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The first post-service reference to a back disorder, lumbar strain, comes from a February 2009 private treatment record, approximately 19 years after separation from service.  The Board may, and will, consider in its assessment of a service connection claim  the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As noted above, a private treatment record from February 2009 noted that the Veteran had suffered a fall at work and was now experiencing lumbar strain.  The Veteran reported that he had been carrying a hose at work, slipped on frozen mud, fell, and twisted his back.  The February 2009 private treatment record notes that soft tissue work was done to help the Veteran with his lumbar strain, which he reported was a 6/10 in severity.  A private treatment record from 4 days later indicated the Veteran's pain was 0/10 in severity and he was feeling much better.  He reported that his symptoms only worsened when he did extreme twisting.  There is nothing in these records that relate the Veteran's back pain to any incident of service.

The Veteran was afforded a VA examination in August 2009 for his back disorder.  At this examination the Veteran reported that his back pain began in February 2009 when he was injured at work.  He reported that his symptoms included sharp pains, achiness, tightness and flare-ups, especially when bending, lifting, twisting, or prolonged standing.  He reported that he used Tylenol, rest, and activity limitation to help with his symptoms.  The examiner took x-rays which revealed a normal lumbar spine.  There is no indication that the Veteran's back pain was related to service.

There are also VA physical treatment records that indicate the Veteran was seen for low back pain and was treated with TENS application.  See e.g., September 2010 VA treatment record.  However, the physical therapist does not relate the Veteran's back pain to service.

The Board finds that there is no evidence of a back disorder during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current back disorder and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and first complaints of a back disorder weigh against his claim.

With respect to secondary service connection, the Veteran contends that his back disorder was proximately caused by his service-connected right knee disabilities, specifically when his knee popped out while he was working and caused him to slip.  See e.g., May 2011 Board hearing transcript.

As noted above, the Veteran was afforded a VA examination for his back claim in August 2009.  The examiner ultimately opined that the Veteran's back disability was less likely than not related to his service-connected right knee disabilities.  His rationale was that there was no evidence of a back condition prior to the February 2009 incident to show that the Veteran had an altered gait.  The examiner stated that he could not opine, without resorting to mere speculation, that the Veteran's right knee may have contributed to the fall in February 2009.  

The Court recently held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Specifically the Court indicated that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id.

In this case, the August 2009 VA medical opinion was based on a complete review of the Veteran's medical records, as well as a detailed physical examination.  Moreover, the VA examiner provided a thorough rationale for why he could not provide an opinion without resorting to mere speculation, specifically that there was no evidence to confirm that the Veteran's knee gave out and caused him to fall down.  Furthermore, the Board notes that at the time of the injury in February 2009 the Veteran did not report that his knee gave way and caused him to fall.  In a private treatment record from February 2009, the day of the accident, the Veteran told the examiner that he had slipped and fallen while carrying a hose at work and there were no complaints of knee pain at that time.  

The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current back disorder to service or to a service-connected disability.  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected right knee disabilities are the proximate cause of, or have aggravated, his back disorder.  In addition, a VA physician has opined that it is less likely than not that the Veteran's back disorder is related to his service-connected right knee disabilities.  This opinion was rendered following an interview and evaluation of the Veteran as well as a review of historical records.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disorder on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2001 rating decision the appellant's right knee strain was initially evaluated under Diagnostic Code 5257 for pain secondary to subluxation, as 10 percent disabling. In a November 2009 RO decision, the 10 percent rating for right knee strain was continued, however, it was explained that the rating was assigned based on painful limitation of motion.  Thereafter, the Veteran was assigned a second right knee evaluation in a March 2010 rating decision for mild medial compartment degenerative arthritis and assigned a 10 percent evaluation as of July 16, 2009 under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a (2010).  It was noted in this rating decision that although the Veteran did not meet the minimum requirements for a 10 percent award under this Diagnostic Code, he was being awarded 10 percent disability for pain and some limitation of motion. In an April 2010 rating decision the Veteran was awarded a third 10 percent disability for right knee patellar instability and laxity under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2010).  

In June 2010, the RO found clear and unmistakable error in its previous March 2010 decision to assign a separate rating of 10 percent for mild medial compartment degenerative arthritis and proposed to eliminate this separate rating.  It was essentially noted that such an assignment constituted pyramiding as service-connected right knee strain already contemplated disability stemming from painful motion.  In a January 2011 RO decision, the RO severed the separate rating for mild medial compartment degenerative arthritis.  

In sum, the appellant is now in receipt of two separate 10 percent ratings which contemplate limitation of motion and instability of the right knee. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

In this case, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 5257 for subluxation or lateral instability and a 10 percent evaluation for limitation of flexion with arthritis.  As such, the Board will consider (1) whether the Veteran is entitled to a rating in excess of 10 percent for any subluxation or instability of the right knee and (2) whether the Veteran is entitled to a rating in excess of 10 percent for limitation of range of motion of the right knee.  

Increased Evaluation Based on Instability of the Right Knee

The Veteran currently receives a 10 percent rating, effective February 19, 2010, for his right knee disability under Diagnostic Code 5257 for slight impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under DC 5257, a 20 percent rating is assigned for moderate impairment of the knee and a 30 percent rating is assigned for severe impairment of the knee.

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At his most recent VA examination in March 2010 the Veteran reported pain, stiffness, and weakness of his right knee.  The Veteran also reported that he fell twice a month.  The examiner noted that the Veteran used a cane and a knee brace to help steady his knee.  The examiner also stated the Veteran demonstrated approximately 75 percent translation of the patella and that he believed he could actually dislocate the Veteran's patella under sedation.  Ultimately the examiner diagnosed the Veteran with patellar instability of the right knee with laxity of the medial patellofemoral ligament and chondromalacia of the patella.  

In consideration of 38 C.F.R. § 4.7, the Board observes that there is no evidence the Veteran suffers from moderate recurrent subluxation or lateral instability which would warrant a higher rating.  As such, the Veteran is not entitled to a rating in excess of 10 percent for instability or subluxation of the right knee at any point during the appeal period.

Overall, the Board concludes that the evidence discussed above supports no more than a 10 percent rating for the Veteran's subluxation or instability of the right knee.

Increased Evaluation Based on Limitation of Motion

The Veteran's right knee strain is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  The normal range of motion of the knee for flexion is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a zero percent evaluation is awarded where flexion is limited to 60 degrees.  A 10 percent evaluation is awarded where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

After careful review of the record, the Board finds that the competent medical evidence of record does not support an evaluation in excess of 10 percent.  

The Veteran was afforded a VA examination in August 2009 for his right knee strain.  He reported tenderness, popping, snapping, and decreased range of motion of his right knee.  He also reported occasional swelling of the right knee.  The Veteran reported that his flare-ups of knee pain lasted anywhere from a few hours to 1 to 2 days in duration.  However, Tylenol, rest, and ice helped to alleviate his symptoms.  The examiner performed range of motion testing and noted the Veteran had flexion limited to 105 degrees and full extension.  

As was noted above, the Veteran was seen for physical therapy in September and October 2009 for his knees.  These records indicate that his right knee pain was worse than his left, but that the physical therapy sessions were helping lessen his pain.  See September 17, 2009 VA treatment record.

The Veteran was afforded a VA examination in March 2010.  At this examination he reported that he used his cane daily and his knee brace occasionally.  He reported daily pain, stiffness, and weakness.  The Veteran reported decreased mobility and problems with lifting and carrying things.  See also February 2010 DRO hearing.

The examiner noted flexion limited to 85 degrees with minimal crepitus of the right knee.  The examiner also stated that extension tests could not be performed.  The examiner noted no soft tissue swelling or discoloration.  The examiner took x-rays of his right knee and ultimately diagnosed the Veteran with bilateral mild medial compartment narrowing.

A July 2010 VA treatment record noted that the Veteran called in to the hospital because he had fallen down his stairs at home.  He indicated that his right knee had locked and he could not do anything about it.  The nurse encouraged the Veteran to use his right knee brace and make a follow up appointment.  In a December 2010 VA treatment record the Veteran called in to the hospital to complain that he had been suffering from a swollen right knee for approximately 5 weeks.  He rated his pain as 4/10 in severity and an appointment was scheduled for January 2011.

In a February 2011 VA treatment record it was noted that the Veteran had chronic bilateral knee pain.  He also reported that 2 months earlier he had twisted his knee which was now causing pain and swelling.  He reported that he had to stand up and sit down on and off so that he remained comfortable.  He also reported that he tried to help his symptoms by taking ibuprofen, but his pain was generally 3/10 in severity all the time.  The examiner ultimately recommended physical therapy and a prescription medication for the Veteran's knee pain.

The Veteran reported at the May 2011 Board hearing that his right knee was painful and swollen most of the time, with popping and cracking noted as well.  He further testified that he was now living somewhere that did not have stairs, which made a big difference on his day-to-day pain.  He testified that he also had a knee brace for both his left and right knees.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.7.  There is no evidence that the Veteran's limitation of flexion was limited to 30 degrees at any point during the appeal period, which would have warranted a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

However, in reviewing the record, there is no medical evidence the Veteran is suffering from limitation of extension of the right knee, nor has the Veteran claimed that he suffers from limitation of extension of the right knee.  As such, a separate rating based on limitation of extension of the right knee is not warranted.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right knee strain at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for right knee strain must be denied.

Additional Considerations

The Board has also considered the potential applicability of other rating codes for the Veteran's right knee disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  In this regard, the Board observes that there is no evidence the Veteran suffers from ankylosis and Diagnostic Code 5256 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to suffer from in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran suffers from genu recurvatum and as such Diagnostic Code 5263 is not applicable.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At the August 2009 VA examination the examiner reported some increase in pain on repetitive use.  However, there was no weakness, fatigability, incoordination, or additional loss in range of motion.  In his March 2010 VA examination it was noted that the Veteran mild pain, mild weakness, and fatigue with additional exercises.  There was no indication that this caused additional functional loss.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned a rating in excess of 10 percent due to functional limitation. 

The Board acknowledges the Veteran's contentions that his right knee conditions warrant evaluations greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

In light of the above, the Board finds that the Veteran is not entitled to evaluations in excess of 10 percent for either of his service-connected right knee disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claims for increased evaluations must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right knee strain.  Additionally, there is not shown to be evidence of marked interference with employment due to his right knee disability.  The Board notes that the Veteran stated his right knee condition caused him to sit down and take medication while he was working in the oil fields.  See e.g, February 2010 DRO hearing.  At his March 2010 VA examination the Veteran also reported that he was no longer working because of his back injury in February 2009.  Overall, there is no opinion that the Veteran has marked interference with employment due to his right knee strain.

The Veteran has indicated that his right knee strain causes pain, swelling, popping, and limitation in range of motion.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to an evaluation in excess of 10 percent for right knee strain is denied.

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.


REMAND

The Veteran contends that he is entitled to service connection for a right hip disability.  The Board notes that in the Veteran's original September 2009 claim, he stated that his condition was secondary to a back condition.  However, more recently, the Veteran has claimed that his right hip condition is secondary to his service-connected right knee disabilities.  See e.g., May 2011 Board hearing transcript.

The Board observes that the Veteran's claim for entitlement to service connection for a right hip disorder was denied in a November 2009 rating decision.  The Veteran appealed this issue and it is currently before the Board.  The Veteran also filed a claim for a left hip disorder which was denied in an April 2010 rating decision of which the Veteran did not appeal.

The Board notes that the Veteran was afforded a VA examination in March 2010.  However, at this examination the focus was on the Veteran's left hip, which is not currently on appeal.  The Board observes that the examiner did take x-rays of the Veteran's right hip, which was normal, however range of motion testing and a diagnosis was given for the Veteran's left hip only.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran should be afforded a new VA examination for his right hip to determine the etiology and nature of any right hip disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology and nature of any right hip disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinions:

a)  What right hip disorder the Veteran currently has from, if any.

b)  Whether it is at least as likely as not that any right hip disorder is related to a disease or injury in service.

c)  Whether it is at least as likely as not that any right hip disorder was proximately due to, or chronically worsened by, any of the Veteran's service-connected right knee disabilities.

	Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case that includes consideration of any evidence added to the claims file since the issuance of the last supplemental statement of the case in March 2011.  The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


